FORM 10-K FOR FISCAL YEAR ENDED DECEMBER 31, 2011 U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (Mark one) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1, 2011 o TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File Number 000-54165 BUREAU OF FUGITIVE RECOVERY, INC. (Exact name of registrant as specified in its charter) Colorado 84-1306078 (State or other jurisdiction of Incorporation or organization) (I.R.S. Employer Identification No.) 132 W. 11th Avenue Denver, Colorado 80204 (Address of principal executive offices) (720) 266-6996 Issuer’s Telephone Number) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes o No þ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Securities Act.Yes o No þ Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes þ No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes o No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. þ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if asmaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes o No þ The aggregate market value of the shares of voting stock held by non-affiliates of the Registrant as of March 14, 2012 was $0. As of March 14, 2012, the Registrant had 10,000,000 shares of Common Stock issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE - None TABLE OF CONTENTS Facing PageIndex Page No. PART I Item 1. Business 3 Item 1A. Risk Factors 7 Item 1B. Unresolved Staff Comments 7 Item 2 Properties 7 Item 3. Legal Proceedings 7 Item 4. Mine Safety Disclosures 7 PART II Item 5. Market for the Registrant’s Common Equity and Related Stockholder Matters and Issuer Purchases of Equity Securities 8 Item 6. Selected Financial Data 8 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 7A. Quantitative and Qualitative Disclosures About Market Risk 11 Item 8. Financial Statements and Supplementary Data 12 Item 9. Changes in and Disagreements on Accounting and Financial Disclosure 13 Item 9A. Controls and Procedures 13 Item 9B. Other Information 14 PART III Item 10. Directors, Executive Officers and Corporate Governance 15 Item 11. Executive Compensation 18 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 19 Item 13. Certain Relationships and Related Transactions, and Director Independence 20 Item 14. Principal Accounting Fees and Services 20 PART IV Item 15. Exhibits, Financial Statement Schedules 21 Signatures 22 2 FORWARD LOOKING STATEMENTS This Annual Report on Form 10-K contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Act of 1934. The statements regarding Industry Concept Holdings Inc. contained in this report that are not historical in nature, particularly those that utilize terminology such as “may,” “will,” “should,” “likely,” “expects,” “anticipates,” “estimates,” “believes” or “plans,” or comparable terminology, are forward-looking statements based on current expectations and assumptions, and entail various risks and uncertainties that could cause actual results to differ materially from those expressed in such forward-looking statements. Important factors known to us that could cause such material differences are identified in this report and in our “RISK FACTORS” in Item 1A. We undertake no obligation to correct or update any forward-looking statements, whether as a result of new information, future events or otherwise. You are advised, however, to consult any future disclosures we make on related subjects in future reports to the SEC. PART I ITEM 1.BUSINESS Overview We were incorporated on April 26, 1995, in the State of Colorado under the name Colorado Security Patrol Inc.On March 12, 2007 we filed an amendment to our Articles of Incorporation changing our name to “Bureau of Fugitive Recovery, Inc.” Our initial business was to provide a variety of security services on both a residential and commercial basis.In March 2007, we expanded our operations to include tracking and apprehension of offenders who had failed to appear in court or had otherwise had their bond revoked, creating a liability for the person or entity that had posted the bail bond.We recognized that we were able to avoid the significant competition that we were experiencing in the security services business, as we believed that there was no major companies engaged in the apprehension of offenders as there existed in the security services industry.As of the date of this Report we provide the following services:fugitive location and apprehension, preparation and filing of civil lawsuits against surety bond’s indemnitor for monies owning on the bond which they guaranteed and which are in forfeiture status and transportation of prisoners into custody based upon issuance of a court bench warrant.We are compensated for these services on a monthly invoiced basis for any and all services we provide pursuant to a service agreement that we execute with our client prior to providing such services. 3 We are currently considering expanding our operation into other jurisdictions and states via acquisition.Most of our current clients are bail bonding companies. The bail surety industry has had a continuous, steady flow of clientele.As the population increases, the bail surety industry has continued to grow.According to the Department of Regulatory Agencies, Colorado Division of Insurance; Office of the State Court Administrator, Colorado Judicial Department, since 2000, there has been a consistent upwards trend in bail bonds written in the State of Colorado.While there is no one agency that keeps figures on the amount of bail surety written in the State of Colorado, we believe that as the population increases so does the number of offenders arrested and who become candidates for our services. On August 10, 2010, we filed a registration statement on Form S-1 with the US Securities and Exchange Commission wherein we proposed to register an aggregate of 2,350,000 shares of our Common Stock previously issued in private offerings we had conducted since inception.Our registration statement became effective on November 23, 2010.On February 2, 2012, we filed a post-effective amendment to update our corporate and financial information.The post-effective amendment was declared effective on February 3, 2012. Marketing Because of the nature of the bail surety industry, our biggest client base, marketing efforts are primarily through yellow page advertising, billboards, other fixed advertising near jails, and word-of-mouth from former and current clients.Such methods are presently utilized by us and have proven to be effective in marketing our services to potential clientele. We intend to expand our services by offering security guard and other security services and insurance and training for security officers and bail bond licensing agents. Growth by Acquisitions We also intend to expand our operations through the acquisition of related businesses that will complement our current service business.Acquisition targets include existing bail bonding companies, bail enforcement companies, security companies, and an insurance underwriting business to supplement the writing of surety bonds, title insurance, performance bonds, guarantee bonds and similar bonds.There are many small operations which have expressed an interest in being acquired by our Company.We believe this makes economic sense because we can eliminate duplication of general and administrative expense, provide a more centralized information sharing network available to enforcement agents and eliminate overlapping of services offered.We are presently evaluating several such businesses in the Denver Metropolitan Area as potential merger or acquisition candidates, and anticipate expanding this acquisition strategy to metropolitan areas in the states of Arizona, New Mexico and California.However, as of the date of this Report, there are no definitive agreements in place relating to our acquiring any such business and there can be no assurances that such agreements will be executed on favorable terms or at all in the future. If we are successful, the acquisition of related, complimentary businesses is expected to increase profits by providing a broader range of services in vertical markets which are consolidated under one parent, thus reducing overhead costs by streamlining operations and eliminating duplicitous efforts and costs.There are no assurances that we will increase profitability if we are successful in acquiring other synergistic companies. 4 Management will seek out and evaluate related, complimentary businesses for acquisition.The integrity and reputation of any potential acquisition candidate will first be thoroughly reviewed to ensure it meets with management’s standards.Once targeted as a potential acquisition candidate, we will enter into negotiations with the potential candidate and commence due diligence evaluation of each business, including its financial statements, cash flow, debt, location and other material aspects of the candidates’ business.One of the principal reasons for our filing of our registration statement of which this Report is a part and the filing of an application to list our securities for trading is our intention to utilize the issuance of our securities as part of the consideration that we will pay for these proposed acquisitions.If we are successful in our attempts to acquire similar companies utilizing our securities as part or all of the consideration to be paid, our current shareholders will incur dilution. In implementing a structure for a particular acquisition, we may become a party to a merger, consolidation, reorganization, joint venture, or licensing agreement with another corporation or entity.We may also acquire stock or assets of an existing business.On the consummation of a transaction, we do not intend that our present management and shareholders will no longer be in control of our Company. As part of our investigation, our officers and directors will meet personally with management and key personnel, may visit and inspect material facilities, obtain independent analysis of verification of certain information provided, check references of management and key personnel, and take other reasonable investigative measures, to the extent of our limited financial resources and management expertise.The manner in which we participate in an acquisition will depend on the nature of the opportunity, the respective needs and desires of us and other parties, the management of the acquisition candidate and our relative negotiation strength and such other management. We will participate in an acquisition only after the negotiation and execution of appropriate written agreements. Although the terms of such agreements cannot be predicted, generally such agreements will require some specific representations and warranties by all of the parties thereto, will specify certain events of default, will detail the terms of closing and the conditions which must be satisfied by each of the parties prior to and after such closing, will outline the manner of bearing costs, including costs associated with our attorneys and accountants, will set forth remedies on default and will include miscellaneous other terms. Depending upon the nature of the acquisition, including the financial condition of the acquisition company, as a reporting company under the 34 Act it may be necessary for such acquisition candidate to provide independent audited financial statements.If so required, we will not acquire any entity that cannot provide independent audited financial statements within a reasonable period of time after closing of the proposed transaction.If such audited financial statements are not available at closing, or within time parameters necessary to insure our compliance with the requirements of the 34 Act, or if the audited financial statements provided do not conform to the representations made by the candidate to be acquired in the closing documents, the closing documents will provide that the proposed transaction will be voidable, at the discretion of our present management.If such transaction is voided, the agreement will also contain a provision providing for the acquisition entity to reimburse us for all costs associated with the proposed transaction. 5 Competition We compete with numerous other small companies and individuals in the Denver Metropolitan Area, typically run by one or two persons, family owned and operated, none of whom control any significant share of the market.We estimate that we presently have approximately one to two percent of the market share based on the many years of experience possessed by the main principal in this industry. Government Regulation We are not licensed by the State of Colorado to engage in our business.Rather, individual bail posting agents are licensed and regulated by the state.Bail enforcement agents are required to be licensed by the Colorado Division of Insurance, which is the licensing authority, to complete a 16-hour course, pass a Colorado Bureau of Investigation and Federal fingerprint and background check, and pass an additional course if a concealed weapons permit is sought by the agent. Other individual courses are recommended, but not required by the Division of Insurance, for training and use if any additional proactive or reactive tools are used, i.e., baton, mace, pepper spray, etc.Complaints against a bail enforcement agent are investigated by the Division of Insurance which, after the conclusion of the investigation, decides whether or not an agent’s license may be affected adversely. Employees As of the date of this report we have three (3) employees, including our two officers and one person who is responsible for much of the administrative paperwork with the many respective county and municipal courts we deal with on a daily basis.We also currently have six bail enforcement agents that are independent contractors and who are paid on a commission plus expenses basis for each offender recovered and surrendered to the appropriate law enforcement agency.Our recovery agents, sometimes called “bounty hunters” may be asked, from time to time, to assist with other facets of our day-to-day operations as part of their independent contractor agreements, at no additional cost to us.Management believes that the relationship with all individuals associated with us, contractual or employed, is exemplary. Trademarks/Trade names/Intellectual Property We have no patents pending, nor have we registered any trademarks or trade names. 6 ITEM 1A.RISK FACTORS Not applicable to a smaller reporting company. ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES We operate from our offices at 132 West 11th Ave., Denver, Colorado 80204.This space is provided to us on a rent-free basis by our President.Management believes that this space will meet our needs for the foreseeable future.However, if we are successful in acquiring companies similar to ours over the next 12 months we anticipate that we will need additional office space if the geographic location of the acquisition candidate is significantly distant from our current location. ITEM 3.LEGAL PROCEEDINGS To the best of our management’s knowledge and belief, there are no claims that have been brought against us nor have there been any claims threatened. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 7 PART II ITEM 5.MARKET FOR REGISTRANT’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Item 5(a) a)Market Information.The Company began trading publicly on the NASD Over the Counter Bulletin Board on December 8, 2010 under the symbol "BRFG". b)Holders.At February 29, 2012, there were approximately 47 shareholders of the Company. c)Dividends.Holders of our common stock are entitled to receive such dividends as may be declared by our board of directors.No dividends on our common stock have ever been paid, and we do not anticipate that dividends will be paid on our common stock in the foreseeable future. d)Securities authorized for issuance under equity compensation plans.No securities are authorized for issuance by the Company under equity compensation plans. e)Performance graph.Not applicable. f)Sale of unregistered securities.In the past two fiscal years, we have not issued any unregistered securities. Item 5(b)Use of Proceeds.Not applicable. Item 5(c)Purchases of Equity Securities by the issuer and affiliated purchasers.Not applicable ITEM 6.SELECTED FINANCIAL DATA. Not applicable. 8 ITEM 7.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS Overview Our initial business was to provide a variety of security services on both a residential and commercial basis.In March 2007, we expanded our operations to include tracking and apprehension of offenders who had failed to appear in court or had otherwise had their bond revoked, creating a liability for the person or entity that had posted the bail bond.We recognized that we were able to avoid the significant competition that we were experiencing in the security services business, as we believed that there was no major companies engaged in the apprehension of offenders as there existed in the security services industry.As of the date of this Report, we emphasize tracking and apprehension of offenders who had failed to appear in court or had otherwise had their bond revoked in the State of Colorado as our principal business.We are currently considering expanding our operation into other states via acquisition. Most of our current clients are bail bonding companies. Results Of Operations Comparison of Results of Operations for the fiscal years ended December 31, 2011 and 2010 During our fiscal year ended December 31, 2011, we generated $46,850 in revenues compared to $15,509 during our fiscal year ended December 31, 2010, an increase of $31,341.This increase in revenues was attributable to our expanding of business services to include paralegal preparation and counseling to sureties when dealing with Notices of Bail Forfeitures, exonerations of same and remissions of paid surety bonds where applicable.Cost of revenues during our fiscal year ended December 31, 2011 was $4,425, compared to $8,382 for our fiscal year ended December 31, 2010, an decrease of $3,957, which management attributes to the acquisition of computer programs implemented for more effective management of time resources of contracted individuals providing bail enforcement services. Our general and administrative expense during our fiscal year ended December 31, 2011 was $43,315, compared to $10,526 during our fiscal year ended December 31, 2010, an increase of $32,789.This increase was primarily attributable to professional fees we incurred in 2010 relating to the filing of our registration statement with the SEC.We also incurred interest expense of $1,200 during our fiscal year ended December 31, 2011 and 2010. As a result, we generated a net loss of ($2,090) during our fiscal year ended December 31, 2011 (approximately $0.00 per share), compared to a net loss of ($4,599) during our fiscal year ended December 31, 2010 (approximately $0.00 per share). 9 Liquidity and Capital Resources As of December 31, 2011, we had cash or cash equivalents of $599. Net cash used in operating activities was ($890) during our fiscal year ended December 31, 2011, compared to ($3,399) during our fiscal year ended December 31, 2010.We anticipate that overhead costs in current operations will increase in the future as a result of our anticipated increased marketing activities. Cash flows provided or used in investing activities were $0 during our fiscal years ended December 31, 2011 and 2010.Cash flows provided or used by financing activities were $0 during our fiscal year ended December 31, 2011 and 2010. Our financial statements accompanying this report have been prepared assuming that we will continue as a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.The financial statements do not include any adjustment that might result from the outcome of this uncertainty.We will, in all likelihood, sustain operating expenses without corresponding revenues, at least until the consummation of acquisitions of similar companies.This may result in our incurring a net operating loss which will increase continuously until we can consummate an acquisition.There is no assurance that we can identify such a business opportunity and consummate such an acquisition. We believe that we currently have sufficient funds available for us to continue to operate our business for the next 12 months.However, we estimate that we will require approximately $25,000 in additional debt or equity capital to effectuate the acquisitions of symmetrical companies discussed under “BUSINESS – Growth by Acquisitions“ herein, as well as to meet our reporting requirements under the Securities Exchange Act of 1934, as amended.In the event we are unable to generate sufficient capital from our operations to implement our proposed expanded business plan it is anticipated that members of our management will issue loans to us on favorable terms to allow us to meet these obligations.In addition, if and when our Common Stock is approved for trading we believe we will be able to raise additional equity capital in a sufficient amount as to allow us to meet our obligations. The inability to obtain sufficient funds from external sources when needed will have a material adverse affect on our results of operations and financial condition. Inflation Although our operations are influenced by general economic conditions, we do not believe that inflation had a material effect on our results of operations during our fiscal year ended December 31, 2011. 10 Critical Accounting Policies and Estimates Critical Accounting Estimates The discussion and analysis of our financial condition and results of operations are based upon our financial statements, which have been prepared in accordance with accounting principles generally accepted in the United States. The preparation of these financial statements requires us to make estimates and judgments that affect the amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On an on-going basis, we evaluate our estimates based on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. The following represents a summary of our critical accounting policies, defined as those policies that we believe are the most important to the portrayal of our financial condition and results of operations and that require management’s most difficult, subjective or complex judgments, often as a result of the need to make estimates about the effects of matters that are inherently uncertain. Leases – We follow the guidance in SFAS No. 13 “Accounting for Leases,” as amended, which requires us to evaluate the lease agreements we enter into to determine whether they represent operating or capital leases at the inception of the lease. Stock-based compensation – Effective January 1, 2006, we adopted Financial Accounting Standards Board (FASB) Statement of Financial Accounting Standard (SFAS) No. 123R, “Share Based Payment.”SFAS 123R requires a public entity to measure the cost of employee services received in exchange for an award of equity instruments based on the grant-date fair value of the award. That cost is recognized on a straight-line basis over the employee service period (usually the vesting period). That cost is measured based on the fair value of the equity or liability instruments issued using the Black-Scholes option pricing model. Off-Balance Sheet Arrangements We have not entered into any off-balance sheet arrangements that have or are reasonably likely to have a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources and would be considered material to investors. ITEM 7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Not applicable. 11 ITEM 8.FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA TABLE OF CONTENTS Page No. Independent Accountant’s Audit Report F-1 Balance Sheets F-2 Statement of Operations F-3 Statements of Stockholders’ Equity F-4 Statements of Cash Flow F-5 Notes to the Financial Statements F-6 - F-8 12 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Bureau of Fugitive Recovery, Inc. Denver, Colorado I have audited the accompanying balance sheets of Bureau of Fugitive Recovery, Inc. as of December 31, 2010 and 2011, and the related statements of operations, stockholders' equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management. My responsibility is to express an opinion on these financial statements based on my audit. I conducted my audit in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that I plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.I believe that my audit provides a reasonable basis for my opinion. In my opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Bureau of Fugitive Recovery, Inc. as of December 31, 2010 and 2011, and the results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note 4 to the financial statements, the Company has suffered recurring losses from operations, a condition that raises substantial doubt about its ability to continue as a going concern. Management's plans in regard to these matters are also described in Note 4. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Aurora, Colorado Ronald R. Chadwick, P.C. February 24, 2012 RONALD R. CHADWICK, P.C. F-1 BUREAU OF FUGITIVE RECOVERY, INC. BALANCE SHEETS Dec. 31, 2010 Dec. 31, 2011 ASSETS Current assets Cash $ $ Total current assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Notes payable $ $ Accrued interest payable Total current liabilties Total Liabilities Stockholders' Equity Preferred stock, $.001 par value; 25,000,000 shares authorized; No shares issued & outstanding - - Common stock, $.001 par value; 100,000,000 shares authorized; 10,000,000 shares issued & outstanding Additional paid in capital Accumulated deficit ) ) Total Stockholders' Equity ) ) Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of the financial statements F-2 BUREAU OF FUGITIVE RECOVERY, INC. STATEMENTS OF OPERATIONS Year Ended Year Ended Dec. 31, 2010 Dec. 31, 2011 Revenues $ $ Cost of revenues Gross profit Operating expenses: General and administrative Income (loss) from operations ) ) Other income (expense): Interest expense ) Income (loss) before provision for income taxes ) ) Provision for income tax - - Net income (loss) $ ) $ ) Net income (loss) per share (Basic and fully diluted) $ ) $ ) Weighted average number of common shares outstanding The accompanying notes are an integral part of the financial statements F-3 BUREAU OF FUGITIVE RECOVERY, INC. STATEMENTS OF STOCKHOLDERS’ EQUITY Common Stock Shares (1) Amount No Par Paid in Capital Accumulated Deficit Stock- holders' Equity Balances at December 31, 2009 $ $ $ ) $ ) Net income (loss) for the year ) ) Balances at December 31, 2010 $ $ $ ) $ ) Net income (loss) for the year ) ) Balances at December 31, 2011 $ $ $ ) $ ) (1) As retroactively restated for a 10,000 for 1 forward stock split effective February 1, 2010 The accompanying notes are an integral part of the financial statements. F-4 BUREAU OF FUGITIVE RECOVERY, INC. STATEMENTS OF CASH FLOWS Year Ended Year Ended Dec. 31, 2010 Dec. 31, 2011 Cash Flows From Operating Activities: Net income (loss) $ ) $ ) Adjustments to reconcile net income tonet cash provided by (used for)operating activities: Accrued payables Compensatory stock issuances - - Net cash provided by (used for) operating activities ) ) Cash Flows From Investing Activities: Net cash provided by (used for) investing activities - - Cash Flows From Financing Activities: Notes payable - borrowings - - Net cash provided by (used for) financing activities - - Net Increase (Decrease) In Cash ) ) Cash At The Beginning Of The Period Cash At The End Of The Period $ $ Schedule of Non-Cash Investing and Financing Activities None Supplemental Disclosure Cash paid for interest $
